DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6 and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2013/0106532) in view of Mukai (US 2017/0338789). 
	Jin (e.g. Fig. 2) teaches a RF bandpass filter including: series passive capacitors (110, 112, 116) between input/outputs (IN, OUT); shunt arms (e.g. 102-1, 102-2) between respective capacitors and ground, and the arms have series passive inductors/capacitors (Claims 2, 19); and the device can be integrated (e.g. see [0001] (Claims 3, 21).

	However, Jin does not explicitly teach respective additional parallel shunt arms connected at the same points of the signal path and ground (Claims 1, 18); that the second capacitor and the fourth capacitor are surface mount components; wherein the capacitive-coupled bandpass filter is implemented in a multi-chip module; and wherein the second inductor and the fourth inductor are implemented as printed coils on a substrate of the multi-chip module (Claim 4, 21); the first shunt arm and the third shunt arm together are configured to provide a first harmonic suppression notch in a frequency response of the capacitive-coupled bandpass filter; and wherein the second shunt arm and the fourth shunt arm together are configured to provide a second harmonic suppression notch in the frequency response of the capacitive-coupled bandpass filter (Claim 5); the first harmonic suppression notch is at a frequency of 2.4 GHz, and the second harmonic suppression notch is at a frequency of 5.4 GHz (Claims 6, 14, 24); a first harmonic suppression notch circuit configured to provide a first harmonic suppression notch in a frequency response of the capacitive-coupled bandpass filter, the first harmonic suppression notch circuit including a first pair of series L/C resonators connected in shunt between the signal path and a reference potential; and a second harmonic 
	Mukai (e.g. Fig. 1) provides the general teaching that a shunt LC (e.g. L2C1) can have an additional shunt (L4C6; the combo labeled LC4) where the parallel pair is connected to the same electrical node (i.e. point) of the signal path and ground (14d).
	It would have been considered obvious to one of ordinary skill in the art to have modified the Jin filter to have each resonator arm have an additional reverse parallel LC resonator arm such as taught by Mukai, because it would have provided the advantageous benefit of controlling the attenuation poles and bandpass characteristics (e.g. see Mukai, [0061],[0065] and Fig. 4), thereby suggesting the obviousness of the modification. 
Also, to have components such that second capacitor and the fourth capacitor are surface mount components; wherein the capacitive-coupled bandpass filter is implemented in a multi-
	As an obvious consequence of the LC shunt arms each forming a notch (i.e. attenuation poles), the first shunt arm and the third shunt arm together are configured to provide a first harmonic suppression notch in a frequency response of the capacitive-coupled bandpass filter and an additional notch; and wherein the second shunt arm and the fourth shunt arm together are configured to provide a second harmonic suppression notch in the frequency response of the capacitive-coupled bandpass filter and an additional notch.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the filter to have the first harmonic suppression notch at a frequency of 2.4 GHz, and the second harmonic suppression notch is at a frequency of 5.4 GHz, especially since Jin teaches notches at similar frequencies (e.g. see Fig. 5), and the specific frequencies would have been a mere optimization of the passband and selection of the communications band range.
Additionally, it would have been considered obvious to one of ordinary skill in the art to have the capacitive-coupled bandpass filter have an insertion loss in the passband of less than 1.1 dB and the capacitive-coupled bandpass filter have an insertion loss in each of the first and second harmonic suppression notches of greater than 30 dB, because it is well-known to have close to 
Also, as an obvious consequence of the LC shunt arms each forming a notch (i.e. attenuation poles); the first pair of LC shunt arms provides a first harmonic suppression notch circuit configured to provide a first harmonic suppression notch in a frequency response of the capacitive-coupled bandpass filter and an additional notch, and the second pair of shunt arms provides a second harmonic suppression notch circuit configured to provide a second harmonic suppression notch in the frequency response of the capacitive-coupled bandpass filter and an additional notch. 
Furthermore, as an obvious consequence of the structure of the combination of Jin and Mukai resulting in the same configuration as the presently claimed invention and all LC combinations form basic/fundamental resonators, obviously it would function the same to have the first inductor and the second capacitor together form a first passband resonator since the additional shunt arms taught by Mukai are in the opposite order as their paired shunt arm in the same manner as the present invention, and in the same manner the third inductor and the fourth capacitor together form a second passband resonator, and the first and second passband resonators together with the plurality of coupling capacitors configure a passband of the capacitive-coupled bandpass filter.




s 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2013/0106532) in view of Mukai (US 2017/0338789) as applied to claim 1 above, and further in view of Ichihara (US 2006/0052131).
The combination of Jin and Mukai teaches a filter as described above. However, the combination does not explicitly teach the claimed filter in a front-end module or wireless device having an antenna, transceiver (i.e. transmit/receive), power amplifier, duplexer, low noise amplifier, antenna switch (Claim 7), transceiver, and receiver (Claim 8) and the transceiver or power amplifier module including the including the filter (Claim 9).
	Ichihara (e.g. Fig. 5) teaches a wireless device transceiver including an antenna (1), antenna switch module (2), duplexer (3), transmit/receive (28, 29), power amp (17), filter (20), and low noise amp (6).
It would have been considered obvious to one of ordinary skill in the art to have modified the Jin/Mukai combination filter to have been in a wireless transceiver such as taught by Ichihara, because it would have been mere selection of a specific well-known use of the filter where RF communications signals require frequency band characteristics to be controlled. Also, it would have been obvious to one of ordinary skill in the art to have integrated the filter in the power amplifier as a module and to have the overall circuitry as a front-end module because it is well-known to integrate circuitry for wireless devices to form fit in a particular circuit space allowance of a user device and also for the advantage of making final product assembly easier.



s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2013/0106532) in view of Mukai (US 2017/0338789) and Ichihara (US 2006/0052131) as applied to claim 9 above, and further in view of Gebeyehu et al. (US 10,666,200).
	The combination of Jin/Mukai/Ichihara teaches a filter/transceiver as described above. However, the combination does not explicitly teach the claimed coupler between the power amp and antenna switch and a sensor to receive the coupled signal a provide control signals to the transceiver, or a power management system coupled to the transceiver and configured to manage power for operation of the wireless device; a baseband sub-system coupled to the transceiver; a user interface connected to the baseband sub-system; and a memory connected to the baseband sub-system and configured to store data.
	Gebeyehu provides the general teaching of a system coupled to the transceiver and configured to manage power for operation of the wireless device; a baseband sub-system coupled to the transceiver; a user interface connected to the baseband sub-system; and
a memory connected to the baseband sub-system and configured to store data (e.g. see Fig. 1), and a coupler (24) between the antenna switch (21) and power amplifier (32) that is connected back to the transceiver (33) (e.g. Fig. 3); and sensors (e.g. 48 in Fig. 4).
	It would have been considered obvious to one of ordinary skill in the art to have used the transceiver of Jin/Mukai/Ichihara combination in the system of Gebeyehu, because the transceiver of the combination would have been a mere selection of a specific art-recognized equivalent/alternative transceiver for communication of RF signals by a wireless device as is the general purpose taught by both Gebeyehu and the combination device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843